        Case 4:20-cv-01563-HSG Document 98 Filed 08/26/21 Page 1 of 2




MARK R. HERRING
Attorney General
MICHELLE S. KALLEN
Acting Solicitor General
KENDALL T. BURCHARD
Attorney
202 North Ninth Street
Richmond, VA 21239
(804) 786-2071
SolicitorGeneral@oag.state.va.us
Attorneys for Commonwealth of Virginia

                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF CALIFORNIA
                          OAKLAND DIVISION



STATE OF CALIFORNIA, et al.,                  Case No. 4:20-cv-01563-HSG

             Plaintiffs,                      O
                                              [ RDER
                                              GRANTING MOTION TO WITHDRAW
      v.                                      AS COUNSEL FOR PLAINTIFF
                                              COMMONWEALTH OF
                                              VIRGINIA
JOSEPH R. BIDEN, in his official
capacity as President of the United
States of America, et al.,

             Defendants.


      Kendall T. Burchard seeks leave to withdraw as counsel for plaintiff

Commonwealth of Virginia in the above-captioned litigation pursuant to Local R.

11-5(a) and Cal. R. Pro. Conduct 3-700(A)(1). As this Court finds that Ms. Burchard

has submitted satisfactory reasoning for withdrawal, and that granting her Motion

will not cause substantial prejudice or delay to any party.




                                          1
       Case 4:20-cv-01563-HSG Document 98 Filed 08/26/21 Page 2 of 2




      IT IS HEREBY ORDERED THAT Kendall T. Burchard’s Motion to Withdraw

as Counsel for plaintiff Commonwealth of Virginia is GRANTED.




DATED: 8/26/2021 ________ By: ______________________

                           United States District Court Judge




                                      2
